Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 14, 2009, which denied plaintiffs motion for summary judgment holding defendants liable for the judgment entered against the judgment debtor and defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
A number of factors suggest that defendant corporation is the alter ego of the judgment debtor, including the use of essentially the same name, the fact that the judgment debtor was not formally dissolved, and the overlap of employees, ownership, physical plant and equipment. In addition, the individual defendants collectively owned two-thirds of the judgment debtor. However, although plaintiff argues that the judgment debtor was “stripped of its assets,” one of the individual defendants testified that equipment of the judgment debtor, including pumps, trucks and other vehicles, was purchased at fair market value. Moreover, the other principal of the judgment debtor has no ownership in defendant corporation. He testified that he made the decision to cease the judgment debtor’s operations and that he so decided because the corporation was losing money and his health had declined. Furthermore, the individual defendants, the principals of defendant corporation, invested substantial sums in defendant corporation. On this record, whether the individual defendants sufficiently dominated the judgment debtor cannot be determined as a matter of law (see Wm. Passalacqua Bldrs., Inc. v Resnick Devs. S., Inc., 933 F2d 131, 138-139 [1991]). Similarly, and particularly because it is not clear that the individual defendants knew of the liability to *448plaintiff, the record does not demonstrate conclusively the requisite wrongful or unjust act toward plaintiff (see Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 142 [1993]). Concur — Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.